NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    25-JUL-2022
                                                    08:22 AM
                                                    Dkt. 37 ODSLJ
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                STEPHANIE Y. LIN, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                            LÎHU#E DIVISION
                      (CASE NO. 5DCW-XX-XXXXXXX)


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Leonard, Presiding Judge, Nakasone and McCullen, JJ.)

            Self-represented Defendant-Appellant Stephanie Y. Lin

(Lin) appeals from the District Court of the Fifth Circuit,

Lîhu#e Division's1 November 18, 2020 "Judgment Re: Bail/Bond
Forfeiture" (November 18, 2020 Judgment).            This court, however,

lacks jurisdiction over this appeal.

            On November 18, 2020, the State filed a "Verified

Application to Revoke Bail, Recognizance, Supervised Release, or

Release on Own Recognizance."        Later that day, the district court

entered its November 18, 2020 Judgment in favor of the State and

against Lin, forfeiting her bail for failure to appear.

            On November 24, 2020, Lin filed an "Affidavit of

November 17th 2020" (Affidavit) that stated, "On November 17th


     1
         The Honorable Michael K. Soong presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

2020 I attempted to schedule a flight the day before my

arraignment (11/18/2020), in the Fifth Circuit Court with

Southwest Airlines[,]" "an employee of Southwest who stated that

I must agree to wear a medical device over my nose and mouth as a

condition of flying[,]" and "I was prevented from attending my

arraignment because I refused to undertake a medical intervention

without informed consent and without the supervision of a

physician or judicial review."

          On December 15, 2020, Lin filed a notice of appeal from
the November 18, 2020 Judgment.

          Hawaii Revised Statutes (HRS) § 804-51 (2014) provides,

in relevant part, as follows:
          Whenever the court, in any criminal cause, forfeits any bond
          or recognizance given in a criminal cause, the court shall
          immediately enter up judgment in favor of the State and
          against the principal or principals and surety or sureties
          on the bond, jointly and severally, for the full amount of
          the penalty thereof, and shall cause execution to issue
          thereon immediately after the expiration of thirty days from
          the date that notice is given via personal service or
          certified mail, return receipt requested, to the surety or
          sureties on the bond, of the entry of the judgment in favor
          of the State, unless before the expiration of thirty days
          from the date that notice is given to the surety or sureties
          on the bond of the entry of the judgment in favor of the
          State, a motion or application of the principal or
          principals, surety or sureties, or any of them, showing good
          cause why execution should not issue upon the judgment, is
          filed with the court. If the motion or application, after a
          hearing held thereon, is sustained, the court shall vacate
          the judgment of forfeiture and, if the principal surrenders
          or is surrendered pursuant to section 804-14 or section
          804-41, return the bond or recognizance to the principal or
          surety, whoever shall have given it, less the amount of any
          cost, as established at the hearing, incurred by the State
          as a result of the nonappearance of the principal or other
          event on the basis of which the court forfeited the bond or
          recognizance. If the motion or application, after a hearing
          held thereon, is overruled, execution shall forthwith issue
          and shall not be stayed unless the order overruling the
          motion or application is appealed from as in the case of a
          final judgment.

(Emphases added.)

          As the Hawai#i Supreme Court has before explained, a

condition precedent to appeal from a judgment of forfeiture is

the filing of a motion to set aside within thirty days from the

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

judgment showing good cause why execution should not issue upon

the judgment.   State v. Camara, 81 Hawai#i 324, 329, 916 P.2d

1225, 1230 (1996).    A defendant may attempt to show good cause by

"providing a satisfactory reason for his or her failure to appear

when required[.]"    Id. at 330, 916 P.2d at 1231.    Thus, "the

appealable event is the order denying the motion to set aside the

judgment of forfeiture."    Id. at 329, 916 P.2d at 1230.

           Here, the November 18, 2020 Judgment, which was a

judgment of forfeiture, was not appealable because it did not
grant or deny a motion to set aside the judgment of forfeiture.

And the proof of service reflects that Lin received notice of the

November 18, 2020 Judgment via certified mail on November 24,

2020.   That same day, November 24, 2020, Lin filed her Affidavit,

which we construe as a "motion or application of the principal

. . . showing good cause" why the judgment should not be executed

under HRS § 804-51.    See Erum v. Llego, 147 Hawai#i 368, 380-81,

465 P.3d 815, 827-28 (2020) (stating that to promote access to

justice, pleadings prepared by self-represented litigants should

be interpreted liberally).    Before any hearing on Lin's Affidavit
or any conclusion to the proceedings below, Lin filed her

December 15, 2020 Notice of Appeal to this court.

           Therefore, we dismiss this appeal for lack of appellate

jurisdiction.

           DATED:   Honolulu, Hawai#i, July 25, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                  3